Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133314 & 31)                                                                                         Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  MAYNARD SILCOX,
          Plaintiff,
                                                           SC   133314
  v                                                        CoA 274613
                                                           Wayne CC 06-604448-NO
  WAYNE COUNTY,
          Defendant Third-Party
          Plaintiff-Appellee,
  v

  CITY OF DEARBORN,
             Third-Party
             Defendant-Appellant.
  _________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2007                  _________________________________________
                                                                               Clerk